Holden, <J.,
delivered the opinion of the court.
This was a suit for damages by the appellant, Mrs. Vadie McNulty, against the five members of the board of supervisors of Yalobusha county and the sureties on their bonds, for the death of her husband, Lester McNulty, who Avas killed by the collapse of a county bridge over Turkey cregk, claiming liability on the part of the supervisors on account of negligently failing to perform their duty in building and keeping in repair the bridge which caused the injury. A demurrer to the declaration was sustained, from which this appeal is prosecuted.
It is contended by the appellant that the members of the board of supervisors áre liable in this case because they failed in their duty in not complying with section 4449, Code of 1906 (section 7129, Hemingway’s Code), which *350provides that — “When a bridge, causeway or other work on any road shall be necessary . . . the board of supervisors shall contract for building and keeping the same in repair.”
The declaration alleges that the bridge in question was out of repair and defective, which caused the death of.appellant’s husband by collapsing when he was passing over it; that the supervisors had notice of the defective condition and failed to repair or rebuild the bridge, which failure resulted in the injury and death.
We think the judgment of the lower court in sustaining the demurrer was correct. The rule is well established that a member of the board of supervisors is a qMasi-judicial officer, who incurs no liability for damages as the result of the exercise of his' judicial or discretionary powers. It is not a ministerial office, but one in which judgment and discretion are to be used in referenc to its duties, and no liability attaches for a mistake made in good faith in performing such duties, which may result in injury to private persons.
The declaration in the case before us seems to have had in view the statute mentioned above, and, if so, it does not come within it, because it does, not allege certain conditions precedent as existing before it would have become the duty of the supervisors to build or repair the bridge. However, conceding for the moment that it is within the statute, yet the action must fail for the reason that whether such work on the bridge was necessary was a matter within the discretion and judgment of the board of supervisors, and a mere mistake by the board in the exercise of its discretion in determining whether such work was necessary does not make the board liable in damages.
The supervisors are, of course, responsible to the public for failure of duty, but the individual'has no right of action against such officer for the wrongful performance of duties in the exercise of his discretionary ' functions, in the absence of malice or corruption.
The judgment of the lower court is affirmed.

Affirmed.